United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JESSE BROWN MEDICAL CENTER,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0389
Issued: July 16, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 12, 2018 appellant, through counsel, filed a timely appeal from an
October 18, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an injury causally
related to the accepted factor of her federal employment.
FACTUAL HISTORY
This case has previously been before the Board. The facts and circumstances of the case
as set forth in the prior Board decision are incorporated herein by reference.3 The relevant facts
are as follows.
On April 1, 2015 appellant, then a 60-year-old addiction specialist, filed an occupational
disease claim (Form CA-2) alleging that on December 17, 2014 she first realized that her carpal
tunnel condition, as well as her neck, shoulder, and elbow pain were due to the removal of voice
recognition software on her computer, which had occurred at work on March 30, 2014. She
explained that the software had been removed because it was no longer compatible with her
computer system. Following removal of the software, appellant gradually developed pain in her
shoulders, neck, elbow, wrists, and hands.4
OWCP received medical reports from appellant’s treating physicians, Dr. John
Sonnenberg, a Board-certified orthopedic surgeon, and Dr. Robert Strugala, a Board-certified
internist.
By decision dated June 29, 2015, OWCP denied appellant’s claim finding that she had not
met her burden of proof to establish that the diagnosed conditions had been caused or aggravated
by the accepted employment factor.
On July 31, 2015 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative, which was held on March 16, 2016.
By decision dated May 31, 2016, OWCP’s hearing representative affirmed the June 29,
2015 decision finding that the medical evidence of record was insufficient to establish causal
relationship between the diagnosed condition and the employment factor of typing.
On July 19, 2016 appellant, through counsel, appealed to the Board. By decision dated
August 1, 2017,5 the Board affirmed OWCP’s May 31, 2016 decision, finding that the medical
evidence of record was insufficient to establish that her carpal tunnel condition and neck, shoulder,
and elbow pain had been caused or aggravated by increased typing due to the removal of voice
activation software on her computer on March 30, 2014.

3

Docket No. 16-1517 (issued August 1, 2017).

4

The record reflects that appellant has an accepted January 21, 2003 claim for carpal tunnel syndrome, which is
open for medical treatment under OWCP File No. xxxxxx778.
5

Supra note 3.

2

On July 19, 2018 appellant, through counsel, requested reconsideration. She submitted a
July 17, 2018 report from Dr. Neil Allen, a Board-certified internist and neurologist.
In the July 17, 2018 report, Dr. Allen indicated that he reviewed appellant’s medical record
and contacted her to obtain a description of her employment duties, to determine whether there
was a causal relationship between her cervical spine and upper limb injuries and work-related
exposure. He reported appellant’s 2014 x-ray interpretations showed C4-5, C5-6, and C6-7
degenerative disc disease. Dr. Allen described her employment duties as an addiction specialist
and related appellant’s complaints of worsening neck and bilateral upper limb pain following the
removal of voice recognition software on March 30, 2014. He opined that appellant’s claim should
be accepted for cervical sprain/strain and aggravation of cervical degenerative disc disease.
Dr. Allen explained that sitting for prolonged periods of time with improper ergonomic positioning
resulted in postural muscle fatigue, a compromised cervical spine, and unsupported position, which
in turn led to anterior head carriage and loss of normal cervical lordosis and increased stress on
facet joints, cervical discs, and muscle strain. He noted the condition of upper cross syndrome was
known to be caused by employment requiring prolonged periods of sedentary work. According to
Dr. Allen, upper cross syndrome contributed to cervical degenerative disc disease
symptomatology, as seen in appellant. He concluded that appellant’s cervical spine conditions
were aggravated by and became symptomatic as a direct result of her employment duties.
By decision dated October 18, 2018, OWCP denied modification. It found that Dr. Allen
had not provided adequate medical rationale explaining how the accepted employment factor had
caused or aggravated the diagnosed medical conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;9 (2) a factual
6

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe Cameron, 41 ECAB
1153 (1989).
7

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
8

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

C.B., Docket No. 19-1075 (issued May 8, 2019); Michael R. Shaffer, 55 ECAB 386 (2004).

3

statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition;10 and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.11
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted factor of her federal employment.
Preliminarily, it is unnecessary for the Board to reconsider the evidence appellant
submitted prior to the issuance of OWCP’s May 31, 2016 decision because the Board evaluated
that evidence in its August 1, 2017 decision and found that it was insufficient to establish her
claim. Findings made in prior Board decisions are res judicata absent any further review by
OWCP under section 8128 of FECA.13
In support of her claim on reconsideration before OWCP, appellant submitted a July 17,
2018 report of Dr. Allen who indicated that he had reviewed appellant’s medical record and her
statement in order to establish whether a causal relationship existed between her cervical spine
condition and occupational exposure on and after March 30, 2014. Dr. Allen opined that her claim
should be accepted for cervical sprain/strain and aggravation of cervical degenerative disc disease
because sitting for prolonged periods of time was known to cause the condition of upper cross
syndrome, which contributed to cervical degenerative disc disease. He concluded that appellant’s
cervical spine conditions were aggravated by and became symptomatic as a direct result of her
sedentary job duties.
The Board finds that Dr. Allen’s report fails to provide a rationalized opinion explaining
how the accepted factor of employment, excessive typing caused by the removal of voice
recognition software, caused or aggravated appellant’s cervical degenerative disc disease.14
Dr. Allen did not otherwise sufficiently explain why he had concluded that appellant’s removal of
voice activation software caused or contributed to the diagnosed conditions. A rationalized
10

C.B., id.; Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

11

C.B., id.; Beverly A. Spencer, 55 ECAB 501 (2004).

12

See J.R., Docket No. 17-1781 (issued January 16, 2018); I.J., 59 ECAB 408 (2008).

13

See L.E., Docket No. 18-1138 (issued February 1, 2019); B.R., Docket No. 17-0294 (issued May 11, 2018).

14

See R.L., Docket No. 18-1316 (issued March 15, 2019); K.W., Docket No. 10-0098 (issued September 10, 2010).

4

medical opinion is especially necessary in light of appellant’s apparent preexisting degenerative
cervical condition.15 Thus, the Board finds that the report from Dr. Allen is insufficient to establish
that appellant sustained an employment-related injury.
On appeal counsel contends that OWCP failed to adjudicate appellant’s claim in
accordance with the proper standard of causation and requests that the Board make its own
independent review of the relevant facts after de novo review. However, as discussed above,
Dr. Allen did not provide a rationalized opinion sufficient to establish that appellant’s diagnosed
cervical conditions were caused or aggravated by the accepted factor of her federal employment.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted factor of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 18, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 16, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
15

See K.W., Docket No. 17-1861 (issued March 28, 2018).

5

